      Case 1:20-cv-01097-KWR-SMV Document 15 Filed 02/12/21 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO
                                      ______________________


TERESA CHAVEZ

                   Plaintiff,

        v.                                                    Case No. 1:20-cv-01097-KWR-SMV

DOLLAR TREE, INC. d/b/a DOLLAR TREE STORES, INC.,
d/b/a DOLLAR TREE, ELIZABETH GALLES,
MELANIE POLYARD, VALERIE DOE, ENTITIES,
CORPORATIONS AND PARTENRSHIPS 1-10, and
JOHN and JANE DOES 1-10,

                   Defendants.

                                    ORDER REMANDING CASE

        THIS MATTER comes before the Court upon Plaintiff’s Motion to Remand to State

Court, filed December 8, 2020 (Doc. 6). Having reviewed the pleadings and applicable law, the

Court finds that Plaintiff’s Motion is well taken and, therefore, is GRANTED IN PART. This

case is remanded back to the Second Judicial District Court, Bernalillo County, State of New

Mexico.

                                         BACKGROUND

        Plaintiff slipped and fell in a Dollar Store in Albuquerque. Plaintiff alleges that customers

had warned Defendants about a spilled puddle of pine-sol cleaner in an aisle but Defendants did

not clean it up.

        Plaintiff named Dollar Tree, but also named several individual New Mexico Defendants,

including Defendant Elizabeth Galles, assistant store manager, Defendant Polyard, and Defendant
         Case 1:20-cv-01097-KWR-SMV Document 15 Filed 02/12/21 Page 2 of 6




Valarie Kabella.      Plaintiff alleges (1) negligence, (2) respondeat superior, (3) negligent hiring,

training, and supervision, (4) res ipsa loquitur, and (5) joint venture.

                                            DISCUSSION

          Defendants removed this case to federal court on the basis of diversity jurisdiction pursuant

to 28 U.S.C. § 1332(a). Although the parties are not completely diverse and diversity jurisdiction

is lacking, Defendants argue that the Court in fact has diversity jurisdiction because the non-

diverse individual Defendants were fraudulently joined. The Court concludes that Defendants

failed to carry their heavy burden to show that the non-diverse Defendants were fraudulently

joined. The Court therefore lacks diversity jurisdiction over this case and remands it back to state

court.

I.        Removal and Remand Standards.

          Federal courts are courts of limited jurisdiction. There is a presumption against removal

jurisdiction, which the defendant seeking removal must overcome. See Fajen v. Found. Reserve

Ins. Co., 683 F.2d 331, 333 (10th Cir.1982); Martin v. Franklin Capital Corp., 251 F.3d 1283,

1290 (10th Cir. 2001). Removal statutes are strictly construed, and ambiguities should be resolved

in favor of remand. Fajen v. Found. Reserve Ins. Co., 683 F.2d 331, 333 (10th Cir. 1982) (citations

omitted).

          Diversity jurisdiction under 28 U.S.C. § 1332(a)(1) requires: (i) complete diversity among

the parties; and (ii) that the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs. A defendant may remove a case to federal court based upon diversity

jurisdiction in the absence of complete diversity if a plaintiff joins a non-diverse party fraudulently

to defeat federal jurisdiction. See Am. Nat'l Bank & Trust Co. v. Bic Corp., 931 F.2d 1411, 1412

(10th Cir.1991). The citizenship of fraudulently joined defendants “should be ignored for the



                                                   2
       Case 1:20-cv-01097-KWR-SMV Document 15 Filed 02/12/21 Page 3 of 6




purposes of assessing complete diversity.” See Dutcher v. Matheson, 733 F.3d 980, 987-988 (10th

Cir. 2013).

         In evaluating a claim of fraudulent joinder, “all doubts are to be resolved against removal.”

Fajen v. Found. Reserve Ins. Co., 683 F.2d 331, 333 (10th Cir. 1982). In other words, the removing

party “bears a heavy burden of proving fraudulent joinder, and all factual and legal issues must be

resolved in favor of the plaintiff.” Dutcher, 733 F.3d at 988 (quoting Pampillonia v. RJR Nabisco,

Inc., 138 F.3d 459, 461 (2d Cir. 1998)). This is a high bar for Defendants to meet, and poses a

standard “more exacting than that for dismissing a claim under Fed.R..Civ.P. 12(b)(6)” and “which

entails the kind of merits determination that, absent fraudulent joinder, should be left to the state

court where the action was commenced.” Montano v. Allstate Indemnity, 211 F.3d 1278, 2000

WL 525592 at **1-2 (10th Cir. 2000).1 The Court must “determine whether [the plaintiff] has any

possibility of recovery against the party whose joinder is questioned.” Montano v. Allstate Indem.,

211 F.3d 1278, at *1 (10th Cir. 2000); see also Smoot v. Chicago, Rock Island & Pacific Railroad

Co., 378 F.2d 879 (10th Cir.1967) (fraudulent joinder must be “established with complete certainty

upon undisputed evidence.”).

         The party defending removal may carry this “heavy burden” and successfully assert

fraudulent joinder by demonstrating either: (1) actual fraud in the pleading of jurisdictional facts,

or (2) the inability of the plaintiff to establish a cause of action against the non-diverse party in

state court. Dutcher v. Matheson, 733 F.3d 980, 988 (10th Cir. 2013); Black Iron, LLC v. Helm-

Pacific, 2017 WL 2623846, at *4 (D.Utah, 2017); see also Montano v. Allstate, 211 F.3d 1278,



1
  Many district courts within the Tenth Circuit have referred to the standard for fraudulent joinder as requiring clear
and convincing evidence. See Bristow First Assembly of God v. BP p.l.c., No. 15-CV-523-TCK-FHM, 2016 WL
5415792, at *2 n.1 (N.D. Okla. Sept. 28, 2016) (finding “no significant difference between the ‘complete certainty’
language in Smoot and the ‘clear and convincing’ language in other cases); Spence v. Flynt, 647 F.Supp. 1266, 1271
(D. Wyo.1986); Castens v. Conseco Life Ins. Co., No. 11–CV–628–TCK, 2012 WL 610001, at *2 (N.D. Okla. Feb.
24, 2012); De La Rosa v. Reliable, Inc., 113 F. Supp. 3d 1135, 1163 (D.N.M. 2015).

                                                           3
      Case 1:20-cv-01097-KWR-SMV Document 15 Filed 02/12/21 Page 4 of 6




2000 WL 525592 at **1-2, 4 (10th Cir. 2000) (to prove fraudulent joinder, the removing party

must demonstrate that there is “no possibility” that plaintiff would be able to establish a cause of

action against the joined party in state court).

II.    The parties are not completely diverse and Defendants failed to prove there is no

       possibility of a cause of action against the non-diverse Defendants.

       On its face, the complaint and notice of removal indicate a lack of diversity jurisdiction.

In order to invoke diversity jurisdiction, “a party must show that complete diversity of citizenship

exists between the adverse parties and that the amount in controversy exceeds $75,000.” Dutcher

v. Matheson, 733 F.3d 980, 987 (10th Cir. 2013) (citation omitted). “Complete diversity is lacking

when any of the plaintiffs has the same residency as even a single defendant.” Id. Here, Plaintiff

and Defendants Polyard, Doe/Kabella, and Galles are residents of New Mexico. Therefore, the

parties are not completely diverse and this Court lacks diversity jurisdiction.

       Defendants argue that Plaintiff fraudulently joined the non-diverse Defendants and cannot

state a claim against them. The Court disagrees. The Court cannot say that there is no possibility

that Plaintiff could assert negligence or negligent supervision or training claims against the

individual non-diverse Defendants.

       Defendants attached an affidavit from Valorie Kabella asserting that she was not hired until

after the incident occurred. Even accepting this, Defendants have not established that there is no

possibility of a claim against Defendants Galles and Polyard.

       Defendants state in their response that Defendants Polyard and Galles were not in the store

and were not responsible for supervising or training employees. The Court does not believe that

counsel’s representations are sufficient to establish fraudulent joinder. Plaintiff provided evidence

that assistant store managers are responsible for supervising and training. Plaintiff alleges that



                                                   4
       Case 1:20-cv-01097-KWR-SMV Document 15 Filed 02/12/21 Page 5 of 6




Galles was an assistant store manager at the time Plaintiff fell. Polyard was a district manager.

This type of dispute must be resolved on the merits and does not establish that there is no possibility

of a claim against Polyard and Galles.

        Therefore, the Court concludes that Defendants fell short of their heavy burden of proving

that no cause of action exists or proving that there is “no possibility” that Plaintiff could assert

claims against one of Defendants Polyard, Kabella, or Galles. Montano v. Allstate, 211 F.3d 1278,

2000 WL 525592 at **1-2, 4 (10th Cir. 2000); Dutcher, 733 F.3d at 988 (“The defendant seeking

removal bears a heavy burden of proving fraudulent joinder, and all factual and legal issues must

be resolved in favor of the plaintiff.”) (brackets and internal quotation marks omitted), quoted in

Long v. Halliday, 768 F. App'x 811, 814 (10th Cir. 2019).

III.    Costs and Fees.

        Plaintiff asks for attorney fees and costs incurred in seeking remand, because there was a

lack of complete diversity and Defendants’ fraudulent joinder argument was not reasonable. Doc.

6. Section 1447(c) provides that “[a]n order remanding the case may require payment of just costs

and any actual expenses, including attorney fees, incurred as a result of the removal.” The Supreme

Court has held:

       The appropriate test for awarding fees under § 1447(c) should recognize the desire
       to deter removals sought for the purpose of prolonging litigation and imposing costs
       on the opposing party, while not undermining Congress' basic decision to afford
       defendants a right to remove as a general matter, when the statutory criteria are
       satisfied.
Martin v. Franklin Capital Corp., 546 U.S. 132, 140 (2005). While an award of fees is within the

discretion of the Court, “[a]bsent unusual circumstances, courts may award attorney's fees under

§ 1447(c) only where the removing party lacked an objectively reasonable basis for seeking

removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141, 126 S. Ct. 704, 711, 163 L. Ed.

2d 547 (2005). Considering the totality of the circumstances, the Court concludes that Defendants

                                                  5
       Case 1:20-cv-01097-KWR-SMV Document 15 Filed 02/12/21 Page 6 of 6




had an objectively reasonable basis for removal and did not remove this case to prolong litigation

or impose costs on Plaintiff. Therefore, an award of attorney fees and costs to Plaintiff is not

justified.

        Moreover, Defendants had an objectively reasonable argument that the non-diverse

defendants were fraudulently joined. Although Defendants failed to carry their burden of proving

fraudulent joinder, their underlying argument was objectively reasonable.

                                        CONCLUSION

        Because there was a lack of complete diversity at the time of removal, this Court lacks

diversity jurisdiction over this case. 28 U.S.C. § 1447(c). Defendants have not carried their heavy

burden of showing there is no possibility of claims against the non-diverse Defendants. Therefore,

the Court grants in part Plaintiff’s Motion to Remand. The Court declines to award attorney fees.

        IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand (Doc. 6) is hereby

GRANTED IN PART for reasons described in this Memorandum Opinion and Order.

        IT IS FURTHER ORDERED that this action is REMANDED to the Second Judicial

District Court, Bernalillo County, State of New Mexico. The Clerk of Court is hereby directed to

take the necessary actions to remand the case.



                                                     ________________________________
                                                     KEA W. RIGGS
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
